DETAILED ACTION
	Claims 1-17 and 20-22 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 1-6, 10-11, 13-17, 20 and 22) and species of SEQ ID NO: 6 in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that .  This is not found persuasive because “Applicant respectfully submits there is a fourth group for an invention that includes all of elements a and b2 and b3 of claim 1. This option is not included in the Examiner’s grouping of inventions on page 3 of the present Restriction Requirement.” There is no recitation of “b3” in claim 1; it is assumed that applicant is referencing “b2.”  The broadest reasonable interpretation of “and/or” is “or.”  As such, there are no presented claims requiring the features of both (b1) and (b2) in any of the pending claims such that such a grouping is not appropriate since the same is not claimed.  For example, elected SEQ ID NO: 6 does not require any substitutions recited in (b1) of claim 1.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9, 12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.
Claims 6-10, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.  Elected species SEQ ID NO: 6 has no substitution at positions 144 and 252 or at position 172 wherein substitution at one of these positions is required by claims 6-8, 10 and 22, and has no substitution at position 172 as required by claims 9 and 21.

Claim Objections
Claims 2, 3 and 20 are objected to because of the following informalities:    
Claim 1 “recites at least a first further amino acid substitution at at least one of the positions corresponding to positions 18, 61, 92, 99, 137, 149, 156, 159, 162, 166, 172, 192, 199, 217, 265, or combinations thereof” and claim 2 recites “having at least one further amino acid substitution . . . corresponding to positions 18, 61, 92, 99, 137, 149, 156, 159, 162, 166, 172, 192, 199, 217, 265, or combinations thereof.” The recitation of “at least one further amino acid substitution” in claim 2 is understood as a reference to the same positions 18, 61, 92, 99, 137, 149, 156, 159, 162, 166, 172, 192, 199, 217, 265, or combinations thereof previously recited in claim 1 rather than reciting a requirement for additional further substitutions.  As such, in claim 2, “having at least one further amino acid substitution” should be amended to “having at least the first further amino acid substitution.”
In the interest of using consistent claim terminology throughout the claims (for example, consistent with claims 4 and 5), in claims 3 and 20 “the at least one amino acid substitution according to (b2)” should be amended to “at least the second further amino acid substitution,” and “the at least one amino acid substitution according to (b1)” should be amended to “at least the first further amino acid substitution.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the further amino acid substitution comprises at least a first substitution" in lines 3-4 and the limitation “the further amino acid substitution optionally comprises a second substitution” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  MPEP 2173.05(e) provides the following guidance: “The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”  Claim 1, from which claim 4 depends, earlier recites “a first further amino acid substitution” and “a second further amino acid substitution.”  Since two different “further amino acid substitution[s]” are previously recited, instances of later recitation of “the further amino acid substitution” makes it unclear and uncertain as to whether the “a first further amino acid substitution” or “a second further amino acid substitution” as recited in claim 1 is referenced.  This unclarity is compounded by recitation in claim 4 of “the further amino acid substitution optionally comprises a first substitution,” wherein positions 130, 131, 133 and 144 and 224 are recited as part of “a second further amino acid substitution” in claim 1.  
Claim 17 recites the limitation "the agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no literal antecedent basis for “the agent” in claim 17 or in any preceding claim (i.e. claim 1).  While the preamble of claim 17 recites “A composition,” the term “composition” and “agent” have different meanings in the art such that “composition” and “agent” are not synonyms and prior recitation of “composition” cannot be considered to supply inherent antecedent basis for later recitation of “the agent.”  For example, “composition” implies a mixture of several chemical constituents wherein an agent can be a single chemical entity.  As such, it is unclear as to which element “the agent” in claim 17 references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-17 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (U.S. 6,541,235 B1).
Bryan, abstract, teach: Novel calcium free subtilisin mutants are taught, in particular subtilisins which have been mutated to eliminate amino acids 75-83 and part or all of amino acids 1-22 (the N-terminal region) and which retain enzymatic activity and stability. Recombinant methods for producing the same and recombinant DNA encoding for such subtilisin mutants are also provided.
“The inventors also consider as part of their invention [Symbol font/0x44]75-83 Subtilisin mutants which contain one or more of the following mutations: Q2K, S3C, P5S, K43N, M50F, A73L, Q206C, Y217K, N218S, Q271E, S9A, I31L, E156S, G166S, G169A, S188P, N212G, K217L and T254A.” Bryan, col. 10, ln. 31-35.  The subtilisin referenced by Bryan is subtilisin BPN’ having SEQ ID NO: 1 of Bryan. Bryan, col. 8, ln. 54-59.  The preceding is considered to be an anticipatory disclosure of a subtilisin/protease identical to SEQ ID NO: 1 of Bryan with deletion of amino acid residues 75-83 with substitution Q271E (Db) wherein an alignment of the same with recited SEQ ID NO: 1 (Qy) is as follows: 

    PNG
    media_image1.png
    446
    664
    media_image1.png
    Greyscale

As such, Bryan disclose a protease/subtilisin having at least 70% identity over the full-length of recited SEQ ID NO: 1 (196/275=71%) with at least the substitutions P9S, A18S, F61N, N137A, D101S, N130S, T133A and Q271E relative to recited SEQ ID NO: 1 which meets the features of claims 1-4.
Regarding claims 13-16, any subtilisin taught by Bryan is intended to be expressed in Bacillus or other bacterial host cell from an encoding expression vector.  Bryan, col. 21, ln. 3-26. As exemplified in Example 1 of Bryan, such appropriate host cell with an encoding expression vector is cultivated wherein “Wild type subtilisin and the variant enzymes were purified” wherein the subtilisin must necessarily be purified/isolated from either the host cell or the culture medium as recited in claim 16. Bryan, col. 22, ln. 1-2.  The description in Bryan, col. 21, ln. 60-65, that “S221C [mutant subtilisin] was expressed in a 1.51 New Brunswick fermentor at a level of approximately 100 mg of the correctly processed mature form per liter” indicates that any culturing is done in a culture medium wherein it appears that the subtilisin is secreted into the medium or is otherwise present in the host cell from which such subtilisin is purified or isolated.
Regarding claims 17 and 20, Bryan, col. 1, ln. 55-62, explains that the “subtilisin mutants of the present invention are to be utilized in applications where subtilisins find current usage. Given that these mutants do not bind calcium they should be particularly well suited for use in industrial environments which comprise chelating agents, e.g. detergent compositions, which substantially reduces the activity of wild-type calcium binding subtilisins,” which is understood as anticipatory that any subtilisin mutant in accordance with the disclosure of Bryan is to be included in a detergent composition that is necessarily a washing or cleaning agent within the broad meaning of those terms and wherein a “detergent composition” necessarily has one or more surfactants wherein a detergent is necessarily a surfactant.  Regarding claim 20, the subtilisin mutants disclosed by Bryan include those having the substitutions 9S and Q271E relative to recited SEQ ID NO: 1 as discussed above. 

Claim(s) 1, 3-4, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1), or in the alternative under 35 U.S.C. 102(a)(2), as being anticipated by Mussmann et al. (WO 2017/198488 A1) (filed 05/08/2017, published 11/23/2017).
It is noted that a translation of the German language priority documents DE 102017215628.7 and DE 102018208778.4 have not been filed. As such, the earliest available priority date is 09/05/2018, the international filing date of the instant application.
A machine translation of Mussmann et al. is cited herein.
“The invention relates to proteases from Bacillus pumilus, the amino acid sequence of which has been modified, in particular with regard to use in detergents and cleaning agents, in order to give them better cleaning performance at low temperatures (e.g. at low temperatures). B. between 20 ° C and 40 ° C) and to confer increased storage stability, and the nucleic acids coding for them and their production. The invention also relates to the uses of these proteases and processes in which they are used and agents containing them, in particular washing and cleaning agents.” Mussmann et al., para. [0002].
As shown in the Table on page 26 of Mussmann et al. (German-language document), Mussmann et al. disclose a protease/subtilisin having SEQ ID NO: 19 of Mussmann et al. that is identical to recited SEQ ID NO: 1 having the substitutions P9T, S216C, Q271E, D101E and N130K that meets the features of claims 1 and 3-4.
Regarding claims 13-16, “Another object of the invention is a nucleic acid which codes for a protease according to the invention, and a vector containing such a nucleic acid, in particular a cloning vector or an expression vector.” Mussmann et al., para. [0054]. “A further object of the invention is a non-human host cell which contains a nucleic acid according to the invention or a vector according to the invention, or which contains a protease according to the invention, in particular one which secretes the protease into the medium surrounding the host cell.” Mussmann et al., para. [0059]. “Host cells according to the invention are preferably used to produce proteases according to the invention. A further subject matter of the invention is therefore a method for the production of a protease [by] a) culturing a host cell according to the invention, and b) isolating the protease from the culture medium or from the host cell.” Mussmann et al., para. [0068]-[0070].  Such host cells and non-human microorganisms.  Mussmann et al. paras. [0064]-[0065].  As such, Mussmann et al. directly disclose that any protease according to the disclosure of Mussmann et al. (including SEQ ID NO: 19 of Mussmann et al.) should be encoded by a nucleic acid being an expression vector, transformed into a non-human host cell and such protease prepared by the method of recited claim 16.
Regarding claims 17 and 20, as set forth in paras. [0002], [0006] and [0077] of Mussmann et al., the proteases disclosed by Mussmann et al. are for inclusion in cleaning agents including detergent compositions/agents including surfactants.  The protease having SEQ ID NO: 19 of Mussmann et al. discussed above has the features of claim 20.

Claim(s) 1, 4 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1), or in the alternative under 35 U.S.C. 102(a)(2), as being anticipated by Mussmann et al. (WO 2017/162429 A1) (filed 03/07/2017, published 09/28/2017).  WO 2017/162429 A1 is later published as U.S. 2020/0140787 A1, which is cited herein as an English language translation of WO 2017/162429 A1 including the Sequence Listing.
It is noted that a translation of the German language priority documents DE 102017215628.7 and DE 102018208778.4 have not been filed. As such, the earliest available priority date is 09/05/2018, the international filing date of the instant application.
Mussmann et al., in the claims, disclose:
1. A protease having an amino-acid sequence which has an at least about 70% sequence identity to the amino acid sequence set forth in SEQ ID NO:2 over the entire length thereof and which has an amino acid substitution at one or more of the positions P9, Q62, D101, N130, G166, N187, 5216, N238 and Q271, each based on the numbering according to SEQ ID NO:2.
2. The protease according to claim 1, wherein the amino acid substitution is selected from the group of P9T/S/H, Q62E, D101E, N130D, G166S, N187H, S216C, N238K Q271E, or combinations thereof, each based on the numbering according to SEQ ID NO:2.
3. The protease according to claim 1, wherein the protease has one of the following amino acid substitution variants, each based on the numbering according to SEQ ID NO:2:
(i) P9T;
(ii) Q271E;
(iii) P9S and N238K;
(iv) P9H;
(v) N187H;
(vi) S216C;
(vii) Q62E and N130D;
(viii) Q62E, D101E, N130D, G166S and Q271E; or
(ix) P9T, N187H, S216C and Q271E.
SEQ ID NO: 2 of Mussmann et al. is identical to recited SEQ ID NO: 1 such that the protease having SEQ ID NO: 2 of Mussmann et al. with substitutions anticipates the features of claims 1 and 4. Claim 4 recites “the further amino acid substitution comprises at least a first substitution” is interpreted as referring to either “the first further substitution” or “the second further substitution” as recited in claim 1 such the combination of substitutions N130D, G166S and Q271E reads on claim 4 without substitution at position 9.
Regarding claims 13-16, “Other aspects of the present disclosure relate to the nucleic acids which code for these proteases, to non-human host cells which contain proteases or nucleic acids as contemplated herein, to agents, in particular washing and cleaning agents, which comprise proteases as contemplated herein, to washing and cleaning methods, and to uses of the proteases as contemplated herein in washing or cleaning agents for removing fat-containing stains.” Mussmann et al., para. [0014]. “The present disclosure also relates to a nucleic acid which codes for a protease as contemplated herein, and to a vector containing a nucleic acid of this kind, in particular a cloning vector or an expression vector. A nucleic acid of this kind can have the nucleotide sequence shown in SEQ ID NO:1 as the coding sequence, which nucleotide sequence is mutated at the corresponding positions in order to give the desired amino-acid substitution.” Mussmann et al., para. [0056].  “Host cells as contemplated herein are preferably used in order to prepare proteases as contemplated herein. Therefore, the present disclosure also relates to a method for preparing a protease, comprising: a) culturing a host cell as contemplated herein, and b) isolating the protease from the culture medium or from the host cell.” Mussmann et al., para. [0070].  The preceding is considered to anticipate the features of claim 13-16 when a protease having SEQ ID NO: 2 of Mussmann et al. (recited SEQ ID NO: 1) with substitutions Q62E, D101E, N130D, G166S and Q271E encoded by the nucleic acids or vectors, present in a non-human host cell or prepared as described.
Regarding claim 17, the “agents as contemplated herein may in particular contain surfactants, builders, peroxygen compounds or bleach activators.” Mussmann et al., para. [0077].  As such, Mussmann et al. disclose that any of the protease variants disclosed therein be included in a composition being a cleaning agent having one or more surfactants.”

Claim(s) 1-4, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot, Accession No. P00780, 2016, www.uniprot.org (previously cited).
Uniprot, Accession No. P00780, 2016, www.uniprot.org, disclose a naturally-occurring protease/subtilisin from Bacillus licheniformis (Db) having at least 70% identity to SEQ ID NO: 1 (Qy) and having the substitutions Q271E, N130S and A192V as to be a complete embodiment of claims 1-4. Claim 4 recites “the further amino acid substitution comprises at least a first substitution” is interpreted as referring to either “the first further substitution” or “the second further substitution” as recited in claim 1 such the combination of substitutions N130S, A192V and Q271E reads on claim 4 without substitution at position 9.



    PNG
    media_image2.png
    428
    640
    media_image2.png
    Greyscale

Further, Uniprot P00780 is considered to evidence that naturally-occurring Bacillus licheniformis cells have a 1) a gene sequence (i.e. nucleic acid) encoding the protease described by Uniprot P00780 that meets the features of claim 13, and 2) that naturally-occurring Bacillus licheniformis is a non-human host cell containing the protease described by Uniprot P00780 that meets the features of claim 15.  Claim 15 does not require a “host cell” to contain any heterologous genetic material and a host cell is not so defined in the specification.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 13, 15, 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a genus of proteases that include naturally-occurring proteases. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Uniprot, Accession No. P00780, 2016, www.uniprot.org, disclose a naturally-occurring protease/subtilisin from Bacillus licheniformis (Db) having at least 70% identity to SEQ ID NO: 1 (Qy) and having the substitutions Q271E, N130S and A192V as to be a complete embodiment of claims 1-4. Claim 4 recites “the further amino acid substitution comprises at least a first substitution” is interpreted as referring to either “the first further substitution” or “the second further substitution” as recited in claim 1 such the combination of substitutions N130S, A192V and Q271E reads on claim 4 without substitution at position 9.



    PNG
    media_image2.png
    428
    640
    media_image2.png
    Greyscale

	Further, Uniprot P00780 is considered to evidence that naturally-occurring Bacillus licheniformis cells have a 1) a gene sequence (i.e. nucleic acid) encoding the protease described by Uniprot P00780 that meets the features of claim 13, and 2) that naturally-occurring Bacillus licheniformis is a non-human host cell containing the protease described by Uniprot P00780 that meets the features of claim 15.  Claim 15 does not require a “host cell” to contain any heterologous genetic material and a host cell is not so defined in the specification.
Since the natural product protease, encoding nucleic acid and host cell having the protease recited in the claims are naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”
Claims 17 and 20 recite a composition containing the naturally-occurring protease of claim 1 and one or more surfactants, wherein the genus of surfactants include naturally-occurring products (e.g. fatty acids, rhamnolipids).  However, combination of, for example, the protease describe in Uniprot P00780, and a naturally-occurring surfactant is not described as imparting a markedly-different characteristic to the protease of the surfactant.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 1-4, 13, 15, 17 and 20 do not recite any additional elements other than a protease having one of SEQ ID NO: 1-2 combined with a further natural product being a surfactant as reviewed above, which does not integrate the natural product protease and surfactant into a practical application. 
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the claims do not recite any additional elements other than the natural-product protease combined with a natural-product protease as discussed above.  As such, the rejected claims do not recite any other additional elements other than natural-products which does not amount to significantly more than the judicial exception.  
 As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 11, 13-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 17-20, 23 and 25 of copending Application No. 16/644,191 (reference application) further in view of Merkel et al. (U.S. 2009/0170745 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending claim 25 directly recites a protease having SEQ ID NO: 1 (same as recited SEQ ID NO: 1) with substitutions 9T, 130D, 144K, 252T and 271E.  Copending claims 1 and 4 directly recite a protease having SEQ ID NO: 1 with substitution P9T, P9H, P9S or P9A; Q271E; all of substitutions A29G, N130D, G131N, and T133R, and optionally S216C.  The preceding anticipates all of the features of claims 1-5.
Regarding claim 11, a protease according to copending claim 4 as discussed above with the substitution at position 9 being 9T results in a protease comprising recited SEQ ID NO: 6.  At the time of filing, an ordinarily skilled artisan would have been motivated to produce an embodiment of copending claim 4 having substitutions P9T, A29G, N130D, G131N, and T133R, and S216C to SEQ ID NO: 1 since copending claim 1 itself directly suggests the combination of these substitutions.
Regarding claims 13-17 and 20, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. Further, such B. pumilus protease is intended to be encoded by a vector and such vector transformed in a Bacillus subtilis (non-human) host strain such that the B. pumilus protease is present in the same and the protease prepared by cultivating the host cell and isolating/purifying the protease from culture medium. Merkel et al., paras. [0341]-[0342] and [0170].  As such, Merkel et al. expressly teach that any B. pumilus protease including substitution variants of SEQ ID NO: 2 or 10 of Merkel et al. (recited SEQ ID NO: 1) be included vectors, host cells, cleaning agents and methods for production having all of the features of claims 13-16, 17 and 20 which extends to the proteases of the co-pending claims as discussed above.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the copending claims in vectors, host cells, cleaning agents and methods for production of such proteases having all of the features of claims 13-17 and 20 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,767,142 further in view of Merkel et al. (U.S. 2009/0170745 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 recites a protease having SEQ ID NO: 2 (identical to recited SEQ ID NO: 1) with substitution at one or more of P9, Q62, D101, N130, G166, N187, S216, N238 and Q271, wherein patented claim 3 provides a specific embodiment with the substitutions Q62E, D101E, N130D, G166S and Q271E.  The preceding anticipates the features of claims 1 and 4. Claim 4 recites “the further amino acid substitution comprises at least a first substitution” is interpreted as referring to either “the first further substitution” or “the second further substitution” as recited in claim 1 such the combination of substitutions N130D, G166S and Q271E reads on claim 4 without substitution at position 9.
Regarding claims 13-1, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. Further, such B. pumilus protease is intended to be encoded by a vector and such vector transformed in a Bacillus subtilis (non-human) host strain such that the B. pumilus protease is present in the same and the protease prepared by cultivating the host cell and isolating/purifying the protease from culture medium. Merkel et al., paras. [0341]-[0342] and [0170].  As such, Merkel et al. expressly teach that any B. pumilus protease including substitution variants of SEQ ID NO: 2 or 10 of Merkel et al. (recited SEQ ID NO: 1) be included vectors, host cells, cleaning agents and methods for production having all of the features of claims 13-16 and 17 which extends to the proteases of the co-pending claims as discussed above.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the patented claims in vectors, host cells, cleaning agents and methods for production of such proteases having all of the features of claims 13-17 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the patented claims.

Claims 1-4, 13-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/606,784 in view of Merkel et al. (U.S. 2009/0170745 A1). 
Copending claim 1 recites a protease having SEQ ID NO: 1 (identical to recited SEQ ID NO: 1) with substitutions at positions 9, 144, 252 and 271 and one further substitution at position 18, 38, 48, 89, 101, 131, 145, 147, 149, 162, 166, 172, 189, 192, 205, 211, 215, 217, 218, 224 or 274.  Copending claim 2 recites a further substitution at positions 130 and 133. Copending claim 4 specifies the specific substitutions 192V, 166M, 149I and/or 224A. As such, the copending claims anticipate the features of claims 1, 2 and 3. Regarding claim 4, copending claim 4 directly indicate that substitutions at positions 9, 144, 252 and 271 be combined with substitution at position 48 or 101 which reaches the features of claim 4. Copending claims 6-8 directly recite that the protease of copending claim 1 be encoded by a nucleic acid or vector and be present in a non-human host cell as recited in claims 13-15.  Copending claim 9 recites a method of producing a protease anticipating the features of claim 16.  
Regarding claims 17 and 20, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the copending claims in cleaning agents having all of the features of claims 17 and 20 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the copending claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 13-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/606,796 in view of Merkel et al. (U.S. 2009/0170745 A1). 
Copending claim 1 recite a protease having SEQ ID NO: 1 (identical to recited SEQ ID NO: 1) with substitutions at positions 9, 144, 252 and 271 and one further substitution at position 53, 120, 131, 149, 159, 162, 166, 172, 189, 192, 211, 215, 217, 224, and/or 274.  Copending claim 2 recites a further substitution at positions 130 and 133. Copending claim 3 further recite an amino acid substation being 192V.  As such, copending claim 3 directly recite the substitutions  9, 144, 252 and 271 combined with 192V or substitution at position 130 or 162 which reaches the features of claims 1-4. Copending claims 6-8 directly recite that the protease of copending claim 1 be encoded by a nucleic acid or vector and be present in a non-human host cell as recited in claims 13-15.  Copending claim 9 recites a method of producing a protease anticipating the features of claim 16.  
Regarding claims 17 and 20, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the copending claims in cleaning agents having all of the features of claims 17 and 20 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the copending claims.

Claims 1-4 and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/607,037 in view of Merkel et al. (U.S. 2009/0170745 A1). 
Copending claim 1 recite a protease having SEQ ID NO: 1 (identical to recited SEQ ID NO: 1) with substitutions at positions 9, 144, 252 and 271 and one further substitution at position 3, 4, 82, 156, 162 and/or 218, which meets the features of claim 1. Copending claim 2 recites further substitution at position 130.  Copending claim 4 recites a further substitution being 156D and/or 162I.  The preceding copending claims meets the features of claims 1, 2 and 4.  Regarding claim 3, since copending claim 1 recites substitution at position 144, at the time of filing an ordinarily skilled artisan would have been motivated to modify position 144 to any of the other 19 proteogenic amino acids including N144K, N144L or N144A as recited in claim 3 since copending claim 1 directly suggests a generic substitution.
Copending claims 8-10 directly recite that the protease of copending claim 1 be encoded by a nucleic acid or vector and be present in a non-human host cell as recited in claims 13-15.  Copending claim 11 recites a method of producing a protease anticipating the features of claim 16.  
Regarding claims 17 and 20, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the copending claims in cleaning agents having all of the features of claims 17 and 20 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the copending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652